Per Curiam.
The complaint charges that the appellant, who was the defendant, on the 25th of February, 1854, made a certain note in writing in this form: “We, the undersigned, promise to pay the president and directors of The Grand Rapids and Indiana Railroad Company 25 dollars for each share of stock set opposite each of bur names, in such manner and proportion, and at such times, as they may direct.”
A. Ellison, for the appellant.
J. B. Howe, for the appellees.
To this note the defendant subscribed his name, and opposite thereto annexed ten shares, 250 dollars. Judgment demanded, 300 dollars.
Defendant’s answer contains a general denial, and eleven sPecial defenses. An issue was made on the first, which avers “that the subscription was obtained from the defendant by the fraud of the plaintiffs.” To the other special defenses demurrers were sustained. The issues were submitted to a jury, who found for the plaintiffs 250 dollars. Over a motion for a new trial, there was judgment, &c.
The evidence shows that the company organized under the general railroad law, in January, 1854, and at its original organization appointed thirteen directors; that in October of the same'year, the company’s directors resolved “ That an assessment of ten per centum per month be and is hereby made on all unclosed subscriptions to the capital stock of the company, and that the same be demanded and collected by the proper officers.”
This resolution, with other orders of the directors, being in evidence, the defendant offered to prove by a witness on the stand, that all the orders purporting to have been passed by the directors, and read in evidence to the jury, were passed and approved by three directors only, and when three, and no more, were present and in session; but his offer was refused, and he excepted.
The point involved in this ruling has been expressly decided in Price v. The Grand Rapids and Indiana Railroad Company, at the present term (1). There, it was held that such evidence was admissible; and, for the reasons given in that case, the judgment must be reversed.
The judgment is reversed with costs. Cause remanded, &c.

 Ante, 58.